NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted February 2, 2017 *
                                Decided February 3, 2017

                                          Before

                           DIANE P. WOOD, Chief Judge

                           RICHARD A. POSNER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

No. 16-2697

AARON ISBY-ISRAEL,                               Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Southern District of Indiana,
                                                 Terre Haute Division.
       v.
                                                 No. 2:13-cv-00172-WTL-DKL
BRUCE LEMMON, et al.,
    Defendants-Appellees.                        William T. Lawrence,
                                                 Judge.

                                        ORDER

       Aaron Isby-Israel, an Indiana inmate, filed this civil-rights suit contending that
prison officials burdened his religious exercise by failing to serve him a kosher diet.
See 42 U.S.C. § 1983. In the district court Isby-Israel asked to proceed in forma pauperis,
see 28 U.S.C. § 1915(a)(1), even though he knew that he had already accumulated three
“strikes” for filing frivolous suits or appeals. Not knowing about his restricted status,
the district court granted his request for pauper status. The court allowed the case to

       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-2697                                                                            Page 2

proceed but ultimately granted the defendants’ motion for summary judgment on the
grounds that Isby-Israel receives the kosher meals that he requested and that qualified
immunity precludes damages. Because Isby-Israel was required to tell the district court
about his restricted status but did not, we dismiss this appeal.

       Isby-Israel’s restricted status meant that he had to pay the full filing fee upfront
unless he asserted that he was in imminent physical danger, see id. at § 1915(g), which
he did not. Isby-Israel knows of this restriction. We enforced it against him about two
years ago when he tried to appeal in forma pauperis from the dismissal of another of
his many suits. We wrote: “Aaron Isby-Israel has accumulated three strikes and has not
shown that he is in imminent danger of serious physical injury. Isby-Israel shall pay the
required docketing fee within 14 days, or else this appeal will be dismissed.” See Israel
v. Brown, No. 14-2168 (7th Cir. Sept. 17, 2014). He did not, and we dismissed the appeal.

        Our order from the previous appeal means that a federal court has held that
Isby-Israel has struck out. See Sloan v. Lesza, 181 F.3d 857, 858–59 (7th Cir. 1999); Evans v.
Ill. Dep’t of Corr., 150 F.3d 810, 812 (7th Cir. 1998). We are not the only court to advise
him that his access to court is restricted. When Isby-Israel petitioned the Supreme Court
for review of our dismissal of that earlier appeal, the Court in denying certiorari did so
as well. It ruled that “the petitioner has repeatedly abused this Court’s process,” and
that further petitions from Isby-Israel would not be accepted without full prepayment
of docketing fees. See Israel v. Brown, 135 S. Ct. 2864 (2015). (A quick search reveals that
Isby-Israel has repeatedly petitioned the Supreme Court for review of other circuits’
dismissals of frivolous suits that he has brought against a federal judge from the
Southern District of Indiana, see Isby-Israel v. Young, 135 S. Ct. 172 (2014) (denying
certiorari to the Ninth Circuit); Israel v. Young, 127 S. Ct. 2108 (2007) (denying certiorari
to the District of Columbia Circuit).)

       Because he knew about our previous ruling, when he filed his current suit Isby-
Israel was required to tell the district court that he had struck out. “A litigant who
knows that he has accumulated three or more frivolous suits or appeals must alert the
court to that fact.” Ammons v. Gerlinger, 547 F.3d 724, 725 (7th Cir. 2008). But instead he
withheld the information. His omission was “deceptive.” See id. We have previously
dismissed appeals for such deception. See id; Sloan, 181 F.3d at 859. We do so here as
well because his alleged burden on his religious practice could not possibly have put
him in “imminent danger of serious physical injury,” 28 U.S.C. § 1915(g), the only
potential exception to his restricted filing status. No conceivable ground existed for
legitimately requesting pauper status in this case.
No. 16-2697                                                                           Page 3

        Accordingly, Isby-Israel’s appeal is DISMISSED. He must pay the docketing fees
for this suit both in this court and in the district court. If Isby-Israel does not pay all
outstanding fees and sanctions within 30 days, the clerks of the federal courts in this
circuit must return unfiled any papers submitted either directly or indirectly by him or
on his behalf. See Ammons, 547 F.3d at 726; In re City of Chicago, 500 F.3d 582, 585–86 (7th
Cir. 2007); Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995). In accordance
with our decision in Mack, exceptions to this filing bar are made for criminal cases, for
applications for writs of habeas corpus, and for currently pending appeals. See Mack, 45
F.3d at 186–87. This order will be lifted once Isby-Israel makes full payment. If, despite
his best efforts, he is unable to pay in full all outstanding fees and sanctions, he is
authorized to submit to this court a motion to modify or rescind this order no earlier
than two years from today. See id.